DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments
Applicant's argument, see pages 10-11, filed on Mar. 16, 2015, with respect to claims 1-21 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3,5-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Taking Claim 1 as exemplary, it recites “an imaging unit”, then later recites the controller outputs a cutout image by “a pair of said imaging units.” If the “stereo imaging device” only has one imaging unit, it is unclear how “stereo imaging” is performed. It is also unclear how the stereo imaging device relates to the second imaging unit if it is not positively recited as part of the device. For the purpose of examination, it is interpreted as a pair of imaging units.
Examiner suggests the following amendment: “an imaging unit including a lens and an imaging sensor” should be “a pair of [[an]] imaging units wherein each imaging unit comprises a lens and an imaging sensor.”
Claims 1, 3,5-23 are also rejected as indefinite because it is unclear whether “a detection target” refers to the same target or different targets in the limitation: “outputting a cutout image obtained by cutting out a limited area including a detection target from an area photographed through the low distortion region, by a pair of said imaging units when the detection target is present within an area photographed through the low distortion region; and detecting a detection target based on the cutout image, wherein an amount of distortion in the low distortion region is 5% or lower.” 
Additionally, the term “based on the cutout image” renders the claim indefinite because it is unclear which portion of the image was cutout. The limitation “outputting a cutout image” could mean outputting the low distortion portion of the image after the high distortion portion is removed, or it could mean outputting the high distortion portion of the image after the low distortion portion is removed. 
Additionally, the limitation “cutting out a limited area including a detection target from an area photographed through the low distortion region” renders the claim indefinite because it is unclear whether it means the low distortion are contains a detection target, or whether it means the limited area includes a detection target.
Claims 5-7, 10-12, 15-17 and 20-22 are additionally rejected as indefinite because, taking claim 5 as exemplary, the limitation “a first detection for detecting a detection target based on a reduced image performing a second detection for detecting a detection target” further confuses which target is referenced or whether there are multiple detection targets, and also does nothing to clarify which portion of the image is meant by “based on a reduced image.” Additionally, it is unclear what is meant by “reducing a data amount of an image.” Is this in reference to the cut out image or a compressed image? 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8-14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al., (U.S. Patent Application Publication No. 2019/0266423 A1), [hereinafter Akiba], further in view of Kawana et al., (U.S. Patent Application Publication No. 2019/0066276 A1), [hereinafter Kawana].
Regarding Claim 1, Akiba disclosed, a stereo imaging device (two narrow-angle cameras 20b are provided as stereo cameras; 0040), comprising: 
an imaging unit including a lens and an imaging sensor (optical camera has a wide-angle lens; [0003]), said lens having a low distortion region and a high distortion region ([0061] Practically, the wide-angle image WI has a central area CWC [i.e., low distortion], which is a non-peripheral area in the wide-angle image WI. In this case, if there is contained an object CT in the central area CWC, the object CT will not be distorted or, if being distorted, has only a small amount of distortion. Meanwhile, the wide-angle image WI has peripheral areas EWI located at peripheral partial portions in the wide-angle image WI [i.e., high distortion], which are located in both end parts in the horizontal direction. In this case, if there are objects DT1 and DT2 in such peripheral areas EWI, it cannot avoid the objects DT1 and DT2 from being distorted, which makes the object shapes expand outward in a barrel shape in the horizontal direction), the low distortion region being a portion having a distortion smaller than a predetermined amount, the high distortion region being a portion having a distortion larger than the low distortion region (prepared reference patterns are used to perform the distortion correcting process, so that objects which are or may be present in peripheral areas of each of images acquired from the wide-angle camera can be recognized in higher recognition accuracy; 0035); 
a controller coupled to the imaging unit and configured to control (Fig. 2):
…by a pair of said imaging units ([0040] The frontal camera unit 20 is provided with a wide-angle camera 20a, a narrow-angle camera 20b and a telescopic camera 20c. However, it is sufficient that the frontal camera unit 20 is provided, at least, a single wide-angle camera 20a or provided, at least, a single non-wide-angle camera, that is, a single camera that is one of a narrow-angle camera 20b or a telescopic camera 20c. In addition, the wide-angle camera 20a, the narrow-angle camera 20b and the telescopic camera 20c can be arranged depending on how the cameras are used. By way of example, there can be arranged the one wide-angle camera 20a and the two narrow-angle cameras 20b located on both sides of the wide-angle camera 20a, in which the two narrow-angle cameras 20b are provided as stereo cameras)…
wherein an amount of distortion in the low distortion region is 5% or lower (if there is contained an object CT in the central area CWC, the object CT will not be distorted [i.e., lower than 5%] or, if being distorted, has only a small amount of distortion; 0061).
However, given the Examiner’s best understanding of the claims, Akiba does not explicitly disclose outputting a cutout image obtained by cutting out a limited area including a detection target from an area photographed through the low distortion region, when the detection target is present within an area photographed through the low distortion region.
Kawana suggests outputting a cutout image ([0031] The corrector 22 cuts the horizontal wide viewing angle area out of the obtained image (refer to FIG. 5A) (i.e., so-called trimming) (step S102).) obtained by cutting out a limited area (Fig. 5C) including a detection target from an area photographed through the low distortion region ([0046] The image processing apparatus associated with the aspect may be further provided with a recognizer configured to separately perform an object recognition process on the first area on which the distortion correction process is performed, and the object recognition process on the second area. [0047] The object recognition process [i.e., detection target] is performed on an image that has a relatively small distortion or no distortion, e.g., an image on which the distortion correction process is performed. On the image processing apparatus, as described above, the distortion correction process is not performed on the second area that has a relatively small distortion.), when the detection target is present within an area photographed through the low distortion region ([0040] an object that is shown or reflected near the center of the image is represented with relatively high resolution, i.e., with a relatively large number of pixels. Figs. 5B and 5C show both areas as cut out areas. Fig. 5C cuts out the low distortion area).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the stereo camera of Akiba with the image trimming of the distorted image as suggested by Kawana. The motivation would be so the time required for the distortion correction process is saved, and the object that is diagonally ahead of the vehicle can be recognized relatively early. Kawana at [0038].
Regarding claim 3, Akiba, further in view of Kawana, [hereinafter Akiba - Kawana], suggests all the limitations and motivation of claim 1, as discussed above. Kawana also discloses removing an image distortion based on a distortion of said lens before the detection target is detected based on the cut out image ([0034] On the other hand, the corrector 22 performs the distortion correction process on the image with the horizontal wide viewing angle area being cut out (step S104). The corrector 22 may transmit the image on which the distortion correction process is performed, to the recognizer 23. The recognizer 23 performs the recognition process on the image on which the distortion correction process is performed (step S105)).
Regarding claim 5, Akiba - Kawana suggest all the limitations and motivations of claim 1, as discussed above. Kawana also suggests reducing a data amount ([0031] trimming), and, after performing a first detection for detecting a detection target based on a reduced image, performing a second detection for detecting a detection target based on a second cutout image, in a manner such that a display range becomes narrower than the reduced image, and corrects a result of the first detection using a result of the second detection ([0038] The horizontal wide viewing angle area according to the embodiment (refer to FIG. 5A to FIG. 5C) is an area in which the object that is diagonally ahead of the vehicle is expected to be shown or reflected. In the embodiment, as described above, the recognition process is performed on the horizontal wide viewing angle area without the distortion correction process (refer to the flowchart in FIG. 4). Particularly in the embodiment, the recognition process is performed on the horizontal wide viewing angle area without waiting for an end of the distortion correction process that is performed on the image with the horizontal wide viewing angle area being cut out (refer to FIG. 5C). As a result, the time required for the distortion correction process is saved, and the object that is diagonally ahead of the vehicle can be recognized relatively early.).
Regarding claim 6, Akiba - Kawana suggest all the limitations and motivations of claim 5, as discussed above. Kawana also suggests after performing the second detection, performing a third detection for detecting a detection target based on a third cutout image, in a manner such that its display range is at least partially different from the display range of the second cutout image, and corrects a result of previous detection using the result of the third detection ([0025] In FIG. 2, an area in a predetermined angle range (±θ) with respect to a straight line L passing through an image center and extending in a horizontal direction is an area with a distortion small enough to be regarded as no practical distortion. This area will be referred to as a “horizontal wide viewing angle area” as occasion demands. An area other than the horizontal wide viewing angle area in the image is an area in which the distortion increases with increasing distance from the image center. [i.e., the angle range θ may vary depending on design choice and repeating the loop in Fig. 4 is inherently performed with each new image acquisition]).
Regarding claim 7, Akiba - Kawana suggest all the limitations and motivation of claim 5, as discussed above. Kawana also suggests after performing the second detection and within the display range of the second cutout image, performing a fourth detection for detecting a detection target based on a fourth cutout image, in a manner such that its display range becomes narrower than the second cutout image, and corrects a result of previous detection using the result of the fourth detection ([0025] In FIG. 2, an area in a predetermined angle range (±θ) with respect to a straight line L passing through an image center and extending in a horizontal direction is an area with a distortion small enough to be regarded as no practical distortion. This area will be referred to as a “horizontal wide viewing angle area” as occasion demands. An area other than the horizontal wide viewing angle area in the image is an area in which the distortion increases with increasing distance from the image center. [i.e., the angle range θ may become narrower depending on design choice and repeating the loop in Fig. 4 is inherently performed with each new image acquisition]).
 Regarding claim 8, Akiba - Kawana suggest all the limitations and motivation of claim 1, as discussed above. Akiba also discloses not cutting out an image including a detection target, with respect to a detection target existing in an area photographed through the high distortion region ([0034] On the other hand, the corrector 22 performs the distortion correction process on the image with the horizontal wide viewing angle area being cut out (step S104) [i.e., the “another area” is not cut out]. The corrector 22 may transmit the image on which the distortion correction process is performed, to the recognizer 23. The recognizer 23 performs the recognition process on the image on which the distortion correction process is performed (step S105); and Fig. 5C).
Regarding claim 9, Akiba - Kawana suggest all the limitations and motivations of claims 3 and 8, as discussed above. Therefore, the supporting rationale of the rejection to claims 3 and 8 apply equally as well to those elements of claim 9. 
Regarding claim 10, Akiba - Kawana suggest all the limitations and motivations of claims 5 and 8, as discussed above. Therefore, the supporting rationale of the rejection to claims 5 and 8 apply equally as well to those elements of claim 10. 
Regarding claim 11, Akiba - Kawana suggest all the limitations and motivations of claims 6 and 10, as discussed above. Therefore, the supporting rationale of the rejection to claims 6 and 10 apply equally as well to those elements of claim 11. 
Regarding claim 12, Akiba - Kawana suggest all the limitations and motivations of claims 7 and 10, as discussed above. Therefore, the supporting rationale of the rejection to claims 7 and 10 apply equally as well to those elements of claim 12. 
Regarding claim 13, Akiba - Kawana suggest all the limitations and motivation of claim 1 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 13. 
Regarding claim 14, Akiba - Kawana suggest all the limitations and motivation of claim 3 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 14. 
Regarding claim 15, Akiba - Kawana suggest all the limitations and motivation of claim 5 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15. 
Regarding claim 16, Akiba - Kawana suggest all the limitations and motivation of claim 6 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16. 
Regarding claim 17, Akiba - Kawana suggest all the limitations and motivation of claim 7 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17. 
Regarding claim 18, Akiba - Kawana suggest all the limitations and motivations of claim 8 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18. 
Regarding claim 19, Akiba - Kawana suggest all the limitations and motivations of claim 9 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 19. 
Regarding claim 20, Akiba - Kawana suggest all the limitations and motivations of claim 10 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 20. 
Regarding claim 21, Akiba - Kawana suggest all the limitations and motivations of claim 11 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 21. 
Regarding claim 22, Akiba - Kawana suggest all the limitations and motivations of claim 12 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to those elements of claim 22. 
Regarding claim 23, Akiba - Kawana suggest all the limitations and motivations of claims 1 and 8, as discussed above. Therefore, the supporting rationale of the rejection to claims 1 and 8 apply equally as well to those elements of claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375. The examiner can normally be reached MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487